 

 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Pagel of 41

Fill in this information to identify your eee

 

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

 

Case number (if known) Chapter you are filing under:
0 Chapter 7

an Wi Chapter 11
49 ‘\ ; O chapter 12
0 Chapter 13
~A199°
\ 4 = *

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case-—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

 

 

amended filing

 

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name

Write the name thatison  Witliam

 

 

. NU your government-issued First name - First name

picture identification (for
example, your driver's Allan
license or passport).

 

 

 

 

Middle name “Middle name
Bring your picture Mai
ring you ajor
tion t —
identification to your Last name and Suffix (Sr., Jr., Il, lif Last name and Suffix (Sr., Jr., ll, Ill)

meeting with the trustee.

 

2. All other names you have
used in the last 8 years = William Alan Major

4. include your married or

maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal XXX-XK-7649
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page2 of 41

Debtor? William Allan Major Case number (if known)

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names and
Employer Identification (1 | have not used any business name or EINs.

 

 

 

 

lised inthe laces yours. DBA Major Environmental LLC Ot have not used any business name or EINs.
DBA The Lazy Rockin’ B, LLC
Include trade names and Business name(s) Business name(s)
doing business as names
EINs : EINs
5. Where you live If Debtor 2 lives at a different address:

17761 W. Alameda Pkwy
Golden, CO 80401

 

 

 

 

 

 

 

 

Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Jefferson
County County
If your mailing address is different from the one lf Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any in here. Note that the court will send any notices to this
notices to you at this mailing address. mailing address,
Number, P.O. Box, Street, City, State & ZIP Code “Number, P.O. Box, Street, City, State & ZIP Code
6. Why you are choosing Check one: Check one:
this district to file for
bankruptcy Mover the last 180 days before filing this petition, O Over the last 180 days before filing this petition, |
| have lived in this district longer than in any have lived in this district longer than in any other
other district. district.
1 [have another reason. (Ihave another reason.
Explain. (See 28 U.S.C. § 1408.) Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101 Voluntary Petition for Individuats Filing for Bankruptcy page 2
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page3 of 41

Debtor1 William Allan Major

Case number (if known)

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

choosing to file under

0 Chapter 7

@ Chapter 11
O Chapter 12
CO Chapter 13

 

8. How you will paythe fee [ _ | -will pay the entire fee when I file my petition, Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

msi! need to pay the fee in installments. {f you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in installments (Official Form 103A).

[1] __ [request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

9. Have you filed for OO No.
bankruptcy within the
last 8 years? Ml Yes.
District Denver _ When 1/04/18 Case number 18-10056
District Denver When 11/04/14 Case number 14-25769 _
District _ Denver When _ 7/26/18 __ Case number _ 18-16482
10. Are any bankruptcy MNo
cases pending or being
filed byaspouse whois 1 Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor ____ Relationship to you
District When Case number, if known
Debtor Relationship to you 7
District When Case number, if known
11. Do you rent your HNo Go to line 12.
residence? ,

0 Yes.

Has your landlord obtained an eviction judgment against you?

O
O

No. Go to line 12.

Yes, Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page4 of 41

Debtor 1 William Allan Major Case number (if known)

 

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

MNo. Go to Part 4.

0 Yes. Name and location of business

 

Name of business, if any

 

“Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))
Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

ooogaa

 

13.

14.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

ff you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

OiNo. 1am not filing under Chapter 11.

EENo 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
. Code.

Ol yes. {am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

Hi No.

O Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4

 

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Paged of 41

Debtor 1

William Allan Major

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:
You must check one:

oO

1 received a briefing from an approved credit O
counseling agency within the 180 days before |

filed this bankruptcy petition, and | received a

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit Oo
counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling Oo
services from an approved agency, but was

unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15

days.

lam not required to receive a briefing about Oo
credit counseling because of:

1 __siIncapacity.
| have a mental iliness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

1 __ Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

Ol Active duty.
lam currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
rotion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before I filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after I made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

Lam not required to receive a briefing about credit
counseling because of:

[(_sIncapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

(1 _#sDisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

1 Active duty.
tam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 5

 
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Pageé of 41

Debtor1 William Allan Major

Case number (if known)

 

ce Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

Ci No. Go to line 16b.

Ml Ves. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

01 No. Go to line 16c.

D1 Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

HENo.  lamnot filing under Chapter 7. Go to line 18.

DyYes, !am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses C1 No

are paid that funds will

be available for 0 Yes

distribution to unsecured

creditors?
18. How many Creditors do i 149 1 1,000-5,000 D 25,001-50,000

you estimate thatyou 4 50.99 1 5001-10,000 [1 50,001-100,000

: C1 100-199 C1 10,001-25,000 D1 More than100,000
Di 200-999

19. How much do you DO $0 - $50,000 C1 $1,000,001 ~ $10 million D1 $500,000,001 - $1 billion

estimate your assets to
be worth?

0 $50,001 - $100,000
D1 $100,001 - $500,000
HI $500,001 - $1 million

1 $10,000,001 - $50 million
0 $50,000,001 - $100 million
D1 $100,000,001 - $500 million

D1 $1,000,000,001 - $10 billion
C1 $10,000,000,001 - $50 billion
DO More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

O $0 - $50,000

0 $50,001 - $100,000
D1 $100,001 - $500,000
D1 $500,001 - $1 million

Ml $1,000,001 - $10 million

DF $10,000,001 - $50 million
D1 $50,000,001 - $100 million
1 $100,000,001 - $500 million

1 $500,000,001 - $4 billion

O01 $1,000,000,001 - $10 billion
1 $10,000,000,001 - $50 billion
0D More than $50 billion

 

Sign Below

 

For you

| have examined this petition, and [ declare under penalty of perjury that the information provided is true and correct.

if have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

!s/ William Allan Major 4,

|
William Allan Major Signature of Debtor 2
Signature of Debtor 1
Executed on 06/19/2019
MM /DD/YYYY

Executed on

 

 

MM/DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page? of 41

 

 

Debtor 1 William Allan Major Case number (ifknown)
For your attorney, if you are |, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
represented by one under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter

for which the person is eligible. 1 also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by —_ and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
an attorney, you do not need — schedules filed with the petition is incorrect.
to file this page.
Date June 19, 2019
Signature of Attorney for Debtor MM/DD/YYYY

 

 

Printed name

 

Firm name

 

Number, Street, City, State & ZIP Code
Contact phone Email address

co

Bar number & State

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Pages of 41

Debtor 1 William Allan Major Case number (if known)

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
ONo
ves

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

C1 No

Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
BNo

OlYes Name of Person

 

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. | have read and understood
this notice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do
not properly handle the case.

Is/ William Allan Major,

(
William Allan Majo , Signature of Debtor 2
Signature of Debtor 1

 

 

 

 

 

 

Date 06/19/2019 Date
MM / DD / YYYY MM /DD/YYYY
Contact phone 303-908-6005 Contact phone
Cell phone 303-908-6005 Cell phone
Email address _ billymajor495@hotmail.com Email address

 

 

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 8
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page9 of 41

Fill in this information to identify your case:

 

 

 

Debtor 1 William Allan Major

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number
(if known) 1 Check if this is an

amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

1 Married
M Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

M No
O_sYes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, tdaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M No
[1_sYes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

No
Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until [] Wages, commissions, $28,531.00 [1 Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
@ Operating a business O Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www,bestcase.com Best Case Bankruptcy

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page10 of 41

 

 

Debtor 1 William Allan Major Case number (if known)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: CJ wages, commissions, $51,050.00 [1] Wages, commissions,
(January 1 to December 31, 2018 ) bonuses, tips bonuses, tips
@ Operating a business [1 Operating a business
For the calendar year before that: OO wages, commissions, $10,800.00 (1 Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips bonuses, tips
Wi Operating a business C1 Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

H No
Cl Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
ONo. Gotoline7.
O Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do

not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

™@ Yes, Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

HNo. Gotoline 7.

UO Yes _List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page11 of 41

Debtor1 William Allan Major Case number (if known)

 

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
alimony.

@ No

Ol Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.

HM No

O Yes. List all payments to an insider

Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9.

10.

11.

12.

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

M@ No
1 Yes. Fill in the details.
Case title Nature of the case Court or agency Status of the case

Case number

Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

No. Go to line 11.
O Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

Within 90. days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

H No
C1 Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M No
CM Yes

List Certain Gifts and Contributions

 

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M No
0 Yes. Fill in the details for each gift.
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page12 of 41

Debtor1 William Allan Major Case number (if known)

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HB No

CO Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed
more than $600
Charity's Name

Address (Number, Street, City, State and ZIP Code)

DEH List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

Dates you Value
contributed

M No

O Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred Include the amount that insurance has paid. List pending loss lost

insurance claims on line 33 of Schedule A/B: Property.
List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
M@ Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

kingdom ministries $35.00

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

HM No
OsYes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No

O Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

H No
Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was

made

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy

page 4
Software Copyright (c} 1996-2018 Best Case, LLC - www.besicase.com

Best Case Bankruptcy

 

 
Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page13 of 41

 

Debtor 1 William Allan Major Case number (if known)

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

HM No
C1 Yes. Fill in the details.
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

HE No
1 Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
C1 Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

GENRE identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

@ No

O Yes. Fillin the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code} (Number, Street, City, State and ZIP

Code)
eumiing Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

M Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HM No
0 Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code} Address (Number, Street, City, State and know it
ZIP Code}
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page14 of 41

Debtor 1 William Allan Major Case number (if known)

25. Have you notified any governmental unit of any release of hazardous material?

HM No
O Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No
O1 Yes. Fill in the details.
Case Title . Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OC A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
0A member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
CJ An officer, director, or managing executive of a corporation
CO An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.

O1 Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or ITIN.
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

HM No
1 sYes. Fill in the details below.
Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

LEREEE Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3577.

/s/ William Allan Major ,, ,

{
William Allan Major | yer of Debtor 2
Signature of Debtor 1

 

 

 

Date June 19, 2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
HB No
D Yes
Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
H No
C1 Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page15 of 41

Debtor1 William Allan Major Case number (if known)

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page16é6 of 41

Fill in this information to identify your case:

Debtor 1 William Allan Major

First Name Middle Name Last Name

Debtor 2
(Spouse ff, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: | DISTRICT OF COLORADO

 

Case number
(if known) O Check if this is an

amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

41. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B......ccsesceseeseessseeeresseeresresereseesceceeeeeiseeneeesesesenrneeniereaees $ 747,500.00
‘1b. Copy line 62, Total personal property, from Schedule A/B.........csssssssessessescscseenssrerseeeneneenenensarseenseeneatanararasavenentae $ 4,080.00
1c. Copy line 63, Total of all property on Schedule AV/B........:sscsessessessessssssnssensssenseneeesneaeanscensneeneeesenenesnsnesneanennegens $ 751,580.00

Summarize Your Liabilities

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 559,969.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 4 (priority unsecured claims) from line Ge of Schedule E/F...... sceneries $ 385,987.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F...........seeee $ 87,943.00
Your total liabilities | $ 1,033,899.00
Summarize Your Income and Expenses
4. Schedule |: Your income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule I.........seesccececseeceseseneseteneeseeseerentenrenstensenasarsstacises $ 8,600.00
5. Schedule J: Your Expenses (Official Form 106J
penses ( ) $ 1,770.00

Copy your monthly expenses from line 22c Of SCHELUIE U......ceceecnenesreretceeesenterenerteneersseasinsenteatenesenserere
Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
(_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

HM Yes
7. What kind of debt do you have?

w= Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c} 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page17 of 41

 

 

 

 

 

 

 

 

 

 

Debtor 1 William Allan Major Case number (if known)
8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 8,600.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy fine 6a.) S$ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 385,987.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ __ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 385,987.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page18 of 41

Fill in this information to ea lll eee Rte filing:

 

 

 

Debtor 1 William Allan Major

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number O Check if this is an
amended filing

 

Official Form 106A/B
Schedule A/B: Property 42/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

D1 No. Go to Part 2.
WI Yes. Where is the property?

44 What is the property? Check all that apply

 

 

 

 

 

17761 W. Alameda Pkwy HE Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description + mit buildi the amount of any secured claims on Schedule D:
Dupl [ti-unit build
Cy Culex or mubruni outeing Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
Golden CO 80401-0000 O Land entire property? portion you own?
City State ZIP Code C1 investment property $747,500.00 $747,500.00
L1 Timeshare Describe the nature of your ownership interest
11 other (stich as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
MI Debtor 1 only Fee simple
Jefferson DB dDebtor 2 only
County
C1 Debtor 1 and Debtor 2 only Check if this is community property
C1 Atieast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for ail of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here. => $747,500.00

Ge Describe Your Vehicles ‘

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page19 of 41

Debtor 1 William Allan Major Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C1 No

Yes

3.1 Make: Mercedes
Model: ML 55 _
Year: 2000

Approximate mileage:
Other information:

 

 

 

Who has an interest in the property? Check one

MI debtor 1 only

D1 Debtor 2 only

C1 Debtor 4 and Debtor 2 only

(J At least one of the debtors and another

D1 Cheek if this is community property
(see instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured hy Property.

Current value of the
portion you own?

Current value of the
entire property?

$1,000.00 $1,000.00

 

 

Echo Flatbed

 

3.2 Make: landscape trailer
Model: . ee
Year: 2008

Approximate mileage:
Other information:

 

Who has an interest in the property? Check one

WM Debtor 1 only

C1 Debtor 2 only

(J Debtor 1 and Debtor 2 only

D1 Atleast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the arnount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$400.00 $400.00

C1 Check if this is community property
(see instructions)

 

 

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
0D Yes

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here =>

$1,400.00

 

 

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

1 No
Mi Yes. Describe.....

 

2 beds, armoir, coffee table, bar stools, misc decor, dresser, night
stand, headboard, dining table, chairs, hutch, carved wood dining

piece, sectional sofa. $1,500.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
Mi No
0 Yes. Describe...

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;

other collections, memorabilia, collectibles

Mi No
C1 Yes. Describe...
Official Form 106A/B Schedule A/B: Property page 2
Best Case Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com
Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page20 of 41

 

Debtor1 William Allan Major Case number (if known)

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments

MNo
C1 Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Bi No
1 Yes. Describe...

41. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

DOONo
Ml Yes. Describe.....

 

| Misc clothing _| $1,000.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

No
O Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

C1 No
M Yes. Describe.....

 

[2 Dogs: named Bucky and Snoop dog | $50.00

 

44. Any other personal and household items you did not already list, including any health aids you did not list
Hino

0 Yes. Give specific information...

 

45. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here $2,550.00

 

 

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

16. Cash

Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

ONo

Cash $20.00

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

 

 

No
Institution name: Bank
of the West
Lazy Rockin B Checking account $10.00
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page21 of 41

Debtor 1 William Allan Major Case number (if Known)

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Hino
CT Ye..eccccccecsesees Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

C1 No
lf Yes. Give specific information about them...............
Name of entity: % of ownership:
Lazy RockinB LLC % $100.00

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negofiable instruments are those you cannot transfer to someone by signing or delivering them.

HB No

C1 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

B No

1 Yes. List each account separately.
Type of account: Institution name:

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

M No

| (-e Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
DO Yes... issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

BNo
DD YeSh.eeeecsecees Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

MNo
Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MiNo
C1 Yes. Give specific information about them...
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page22 of 41

Debtor 1 William Allan Major Case number (if known)

 

28. Tax refunds owed to you
BM No
C1] Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HI No

C1 Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
(Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Mi No

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
C Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

HNo
(] Yes. Describe each claim.........

34, Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo

Yes. Describe each claim.........

35. Any financial assets you did not already list
MNo

(Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

 

 

 

 

 

 

 

for Part 4. Write that number here $130.00
Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
HF No. Go to Part 6.
C] Yes. Go to line 38,
[ram Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wi No. Go to Part 7.
OC yes. Go to fine 47.
Describe All Property You Own or Have an Interest in That You Did Not List Above
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page23 of 41

 

Debtor 1 William Allan Major Case number (if known)

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MNo
0 Yes. Give specific information.........

 

 

 

 

 

 

 

54. Add the dollar value of ail of your entries from Part 7. Write that number here. ............:.csssesenee __ $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 $747,500.00
56. Part 2: Total vehicles, line 5 - $1,400.00

57. Part 3: Total personal and household items, line 15 $2,550.00

58. Part 4: Total financial assets, line 36 $130.00

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $4,080.00 Copy personal property total $4,080.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $751,580.00
Official Form 106A/B . Schedule A/B: Property page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page24 of 41

Fill in this information to identify your case:

Debtor 1 William Allan Major

First Name Middle Name Last Name

 

Debtor 2
(Spouse ff, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number
(if known) (1 Check if this is an

amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 416

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
ME You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
17761 W. Alameda Pkwy Golden, CO $747,500.00 $75,000.00 Colo. Rev. Stat. §§
80401 Jefferson County , 38-41 -201(1)(a), 38-41-201.6,
Line from Schedule A/B: 1.1 [1 100% of fair market value, upto 38-41-202

any applicable statutory limit

2000 Mercedes ML 55 4,000.00 $1,000.00 Colo. Rev. Stat. §§
Line from Schedule A/B: 3.1 $1, , 413-54~-102(1)(j)(1), (IH)

OC 400% of fair market value, up to
any applicable statutory limit

 

2008 Echo Flatbed landscape trailer 400.00 400.00 Colo. Rev. Stat. §
Line from Schedule A/B: 3.2 $400. 7 § 13-54-102(1)(g)
O 100% of fair market value, up to
any applicable statutory limit

 

 

2 beds, armoir, coffee table, bar $1,500.00 mf $1,500.00 Colo. Rev. Stat. §
stools, misc decor, dresser, night —_— 13-54-1021) (0)
stand, headboard, dining table, C1 100% of fair market value, up to

chairs, hutch, carved wood dining any applicable statutory limit

piece, sectional sofa.
Line from Schedule A/B: 6.1

 

Misc clothing 1,000.00 4,000.00 Colo. Rev. Stat. §
Line from Schedule A/B: 11.4 1, 7 1, 43-54-102(1)(a)
100% of fair market value, up to
any applicable statutory limit

 

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page25 of 41

William Allan Major

Case number (if known)

 

Brief description of the property and line on

Schedule A/B that lists this property

Current value of the
portion you own

Amount of the exemption you claim

Specific laws that allow exemption

 

 

 

 

 

Copy the value from Check only one box for each exemption.
Schedule A/B
2 Dogs: named Bucky and Snoop 50.00 50.00 Colo. Rev. Stat. §
dog $ 7 880.00 13-54-102(1)(e)
Line from Schedule A/B: 13.1 O 100% of fair market value, up to
any applicable statutory limit
Cash $20.00 mW $20.00 Tenn. Code Ann. § 26-2-103
Line from Schedule A/B: 16.1 See
1 100% of fair market value, up to
any applicable statutory limit
Lazy Rockin B LLC Checking $10.00 $10.00 Colo. Rev. Stat. §
account 13-54-102(1)(e)
Line from Schedule A/B: 17.1 11 100% of fair market value, up to
any applicable statutory limit
Lazy Rockin B LLC Line $100.00 $100.00 Colo. Rev. Stat. §

from Schedule A/B: 19.1

O 100% of fair market value, up to
any applicable statutory limit

13-54-102(1)(e)

 

3.

Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

O1 Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

m No
O No
O Yes

Official Form 106C
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule C: The Property You Claim as Exempt

page 2 of 2
Best Case Bankruptcy
 

Page26 of 41

Fill in this information to identify your eee

Debtor 1 William Allan Major

First Name

 

Middle Name Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number
{if known)

 

DD Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. if more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

12/15

1. Do any creditors have claims secured by your property?

(1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
8 Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . on . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. if more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim \f any
2.4 | Lisa Diegel-Major Describe the property that secures the claim: $23,161.00 $747,500.00 $0.00
Creditor’s Name (47761 W. Alameda Pkwy Golden,
CO 80401 Jefferson County
: A dat ile, the claim is:
2065 Urban Drive as of the date you file, the claim is: Check all that
Denver, CO 80215 _ Oo Contingent
Number, Street, City, State & Zip Code oO Unliquidated
o Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Mi debtor 1 only C1 An agreement you made (such as mortgage or secured
O Debtor 2 only car toan)
C1 Debtor 1 and Debtor 2 only Ml statutory lien (such as tax lien, mechanic's lien)
C1 atleast one of the debtors and another 9 Judgment lien from a lawsuit
C1 Check if this claim relates to a D1 other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
2.2 | Lisa Diegel-Major Describe the property that secures the claim: $18,361.00 $747,500.00 $0.00
Creditor's Name 17761 W. Alameda Pkwy Golden,
CO 80401 Jefferson County
2065 Urban Drive asf the date you file, the claim is: Check all that
Denver, CO 80215 0 Contingent
Number, Street, City, State & Zip Code oO Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WB bebtor 1 only Gan agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
C1 Debtor 1 and Debtor 2 only QO Statutory lien (such as tax lien, mechanic's lien)
C1 At teast one of the debtors and another oO Judgment fien from a lawsuit
0 Check if this claim relates to a WH other (including a right to offset} lien
community debt
Date debt was incurred Last 4 digits of account number
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page27 of 41

Debtor 1 William Allan Major

Case number (it know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
2.3 | Peter Garin Describe the property that secures the claim: $15,013.00 $747,500.00 $0.00
Creditors Name 17761 W. Alameda Pkwy Golden,
CO 80401 Jefferson County
165 S. Union Blvd, Ste
660 vd, St As of the date you file, the claim Is: Check all that
apply.
Denver, co 80228 __ oO Contingent
Number, Street, City, State & Zip Code D unliquidated
Oo Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
Wi bebtor 1 only D1 An agreement you made (such as mortgage or secured
0 Debtor 2 only car loan)
C1 Debtor 1 and Debtor 2 only oO Statutory lien (such as tax lien, mechanic's lien)
(1 Atleast one of the debtors and another Oo Judgment lien from a lawsuit
(1 check if this claim relates to a other (including a right to offset) Lien
community debt
Date debt was incurred Last 4 digits of account number
24 Wells Fargo Home
“| Mortgage Describe the property that secures the claim: $413,135.00 $747,500.00 $0.00
Creditors Name 17761 W. Alameda Pkwy Golden,
CO 80401 Jefferson County
1 Home Campus
‘i im Is:
X2302-04A as of the date you file, the claim is: Check all that
Des Moines, IA 50328 C1 contingent
Number, Street, City, State & Zip Code oO Unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
MM debtor 1 only C1 An agreement you made (such as mortgage or secured
D1 Debtor 2 only car loan)
(] Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
D1 Atteast one of the debtors and another =O Judgment lien from a lawsuit
TO Check if this claim relates to a I other (including a right to offset) Mortgage
community debt
Date debt was incurred Last 4 digits of account number
25 Wells Fargo Home °
™ | Mortgage Describe the property that secures the claim: $90,299.00 $747,500.00 $0.00
Creditor's Name 17761 W. Alameda Pkwy Golden,
CO 80401 Jefferson County
dat ile, im is:
POB 10335 As of the date you file, the claim is: Check ail that
Des Moines, IA 50306 TD contingent
Number, Street, City, State & Zip Code Oo Unliquidated
oO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WB pebtor 1 only C1 An agreement you made (such as mortgage or secured
I
D1 Debtor 2 only car loan)
DO Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
D Atleast one of the debtors and another Judgment lien from a lawsuit
DO Check if this claim relates to a HW other (including a right to offset) HELOC
community debt
Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Column A on this page. Write that number here: $559,969.00
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page28 of 41

Debtor 1 William Allan Major Case number (if know)

First Name Middle Name Last Name

If this is the last page of your form, add the dollar value totals from all pages. | __ $559,969.00]
Write that number here: $559,969.00

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page29 of 41

Fill in this information to identify your case:

Debtor 1 William Allan Major

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court forthe: § DISTRICT OF COLORADO

 

Case number
(if known) OO Check if this is an

amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AIB: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

GEREN List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
D1 No. Go to Part 2.

WE yes.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

 

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
unsecu
2.4 Colorado Dept Revenue Last 4 digits of account number red $59,149.00 $14,475.00 $44,674.00

Priority Creditor’s Name

1375 Sherman Street, Room 504 When was the debt incurred?

Denver, CO 80261

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. Oo Contingent
i Debtor 1 oniy OD unliquidated
D1 Debtor 2 only Oo Disputed
01 Debtor 1 and Debtor 2 only Type of PRIORITY unsecured claim:
D Atteast one of the debtors and another C1 Domestic support obligations
1 Check if this claim is fora community debt Mf Taxes and certain other debts you owe the government
Is the claim subject to offset? CO claims for death or personal injury while you were intoxicated
BNno C1 other. Specify
D1 ves

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com 38812 Best Case Bankruptcy

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page30 of 41

Debtor 1 William Allan Major

Case number (if know)

 

2.2 Internal Revenue Service

unsecu $326,838.0
Last 4 digits of account number red 0

$85,201.00 $241,637.00

 

 

“Priority Creditors Name
Bankruptcy
PO Box 7346
Philadelphia, PA 19101

When was the debt incurred?

 

Number Street City State Zlp Code
Who incurred the debt? Check one.

Debtor 1 only
D1 Debtor 2 only
(2 Debtor 4 and Debtor 2 only

C1 Atieast one of the debtors and another

D Cheek if this claim is fora community debt

Is the claim subject to offset?
Hino
0 Yes

As of the date you file, the claim is: Check ail that apply
Oo Contingent
D unliquidated

oO Disputed
Type of PRIORITY unsecured claim:

C1 Domestic support obligations
Wi Taxes and certain other debts you owe the government
C] Claims for death or personal injury while you were intoxicated

0 other. Specify

 

 

 

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

a Yes.

4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

Part 2.
Total ciaim
44 ashley funding services Ilc Last 4 digits of account number _ $406.00
Nonpriority Creditor's Name
Resurgent Capital Services When was the debt incurred? __
PO Box 10587
Greenville, SC 29603
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MI Debtor 1 only Oo Contingent
C1 Debtor 2 only oO Unliquidated
D1 Debtor 1 and Debtor 2 only Oo Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C1 Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BM No C1 Debts to pension or profit-sharing plans, and other similar debts
D Yes Ml other. Specify medical
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case:19-15331-MER Doc#:1

 

Debtor 1 William Allan Major

Filed:06/20/19 Entered:06/21/19 15:30:05 Page31 of 41

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[42 Direct TV Last 4 digits of account number $419.00
Nonpriority Creditor's Name
POB 5008 When was the debt incurred?
Carol Stream, IL 60197
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wi Debtor 1 only O Contingent
D1 Debtor 2 only 0 unliquidated
C1 Debtor 1 and Debtor 2 only 1 disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
O ves MF other. Specify
Wells Fargo, NA Smail Business
4.3 Lending Last 4 digits of account number Unsecured $73,271.00
Nonpriority Creditor's Name a
POB 29482 When was the debt incurred?
Phoenix, AZ 85038
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MM Debtor 1 only Oo Contingent
0 Debtor 2 only O Untiquidated
D1 Debtor 1 and Debtor 2 only Oo Disputed
(1 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HENo CO Debts to pension or profit-sharing plans, and other similar debts
CI Yes Wl other. Specify
Wells Fargo, NA Smali Business
44 Lending Last 4 digits of account number $13,847.00
Nonpriority Creditor's Name
POB 29482 When was the debt incurred?
Phoenix, AZ 85038

 

Number Street City State Zlp Code

Who incurred the debt? Check one.

@ Debtor 1 only

C1 Debtor 2 only

O1 Debtor 1 and Debtor 2 only

C1 Atleast one of the debtors and another

D1 Check if this claim is fora community
debt
Is the claim subject to offset?

Bno
O ves

As of the date you file, the claim is: Check all that apply

Oo Contingent
Oo Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

CO student loans

a} Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

0 Debts to pension or profit-sharing plans, and other similar debts

ME other. Specity CC

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Add the Amounts for Each Type of Unsecured Claim

Official Form 106 E/F
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 3 of 4
Best Case Bankruptcy
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page32 of 41

Debtor 1 Wilfiam Allan Major

 

Case number (ifknow)

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Total
claims
from Part 1

Total
claims
from Part 2

Official Form 106 E/F

6a.

6b.
6c,
6d.

6e.

6f.

6g.
6h.

6i.

Gj.

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

6a.

6b.
6c.
6d.

6e.

6F.

6g.
6h.

6i.

6j.

 

Total Claim
So 0.00
$ ___ 385,987.00
$C, 00
$ «00
$ 385,987.00

Total Claim
$00
$ 0.00
$00
$ 87,943.00

 

 

Page 4 of 4
Best Case Bankruptcy

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page33 of 41

PBR UCM etc ie ime) CNR tn Peres

Debtor 1 William Allan Major

“First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

 

Case number
(if known) OD Check if this is an

amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/5

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

4. Do you have any executory contracts or unexpired leases?
WB No. Check this box and file this form with the court with your other schedules, You have nothing else to report on this form.
O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2
Name

 

 

Number Street

 

City State ZIP Code
2.3
Name

 

 

Number Street

 

City State ZIP Code
24
Name

 

 

Number Street

 

City State ZIP Code
2.5
Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page34 of 41

Debtor 1 William Allan Major

First Name Middte Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: | DISTRICT OF COLORADO

 

 

Case number
(if known) O1 Check if this is an

amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 125

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (if you are filing a joint case, do not list either spouse as a codebtor.

MNo
O Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

I No. Go to line 3.
C1] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 C1 Schedule D, line __
Name CO) Schedule E/F, line
C1 Schedule G, line
Number Street
City State ZIP Code
3.2 CI Schedule D, line
Name Ci Schedule E/F, line
O Schedule G, line
Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankrupicy
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page35 of 41

Fill in this information to identify your case:

Debtor 1 William Allan Major

 

Debtor 2
{Spouse, if filing)

 

United States Bankruptcy Court forthe: DISTRICT OF COLORADO

 

Case number Check if this is:
{If known) O Anamended filing

[1 A supplement showing postpetition chapter
13 income as of the following date:

 

 

 

Official Form 106I MM/DD/YYYY
Schedule I: Your Income 12/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1.  Fillin your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
aiach ave arate page. with Employment status Employed 1 Employed

information about additional C1 Not employed 0 Not employed

employers. Occupation Host

 

Include part-time, seasonal, or '
self-employed work. Employer's name self employed

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there? 12 months

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). if not paid monthly, calculate what the monthly wage would be. 2 §$ 0.00 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +4 N/A
4. Calculate gross Income. Add line 2 + line 3. . 4. 1 §$ 0.00 $ N/A

 

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1
Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page36 of 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor? William Allan Major Case number (if known) _
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. $ 0.00 $_ N/A
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 0.00 $ N/A
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 «6$ N/A
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 §$ N/A
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ NIA
5e. Insurance 5e. $ 0.00 $ N/A
5f. Domestic support obligations Sf. $ 0.00 §$ NIA
5g. Union dues 5g. $ 0.00 «6$ NIA
5h. Other deductions. Specify: 5h.t $ 0.00 + $ N/A
Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5ft+5g+5h. 6. §$ 0.00 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 0.00 $ NIA
List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 8,600.00 $ N/A
8b. Interest and dividends 8b. §$ 0.00 $ N/A J
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $ 0.00 §$ N/A
8d. Unemployment compensation 8d. §$ 0.00 = $ N/A
8e. Social Security 8e. $ 0.00 $ NIA
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. § 0.00 $ NIA
8g. Pension or retirement income 8g. $ 0.00 $ N/A
8h. Other monthly income. Specify: 8h.t § 0.00 + $ N/A
9. Add all other income. Add lines 8a+8b+8ct+8d+8e+8f+8g+8h. 9. I$ 8,600.00) |$ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. s 8,600.00 | +|$ N/A |= $ 8,600.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

41. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00

 

412. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it

applies .| $ 8,600.00

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
a No.
O Yes. Explain: | ‘|

 

Official Form 1061 Schedule I: Your Income page 2
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page37 of 41

Fill in this information to identify your case:

 

 

Debtor 1 William Allan Major Check if this is:

Ol Anamended filing
Debtor 2 Ol Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court forthe: DISTRICT OF COLORADO MM/DD/YYYY

 

Case number
(lf known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Describe Your Household
1. is this a joint case?
WH No. Go to line 2.
(Yes. Does Debtor 2 live in a separate household?

ONo
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [] No

Do not list Debtor 1 and Ml Yes Fill out this information for Dependent’s relationship to Dependent's Does dependent
Debtor 2. * each dependent............. Debtor 1 or Debtor 2 age live with you?

Do not state the No
dependents names. son 17 WNo

No
son 21 Yes O
No O
YesO
No O

Yes

 

 

 

 

 

3. Do your expenses include HENo
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income

 

(Official Form 1061.) ee ‘Your expenses -
4. The rental or home ownership expenses for your residence. Include first mortgage 0.00
payments and any rent for the ground or lot. 4. $ '

{f not included in fine 4:

4a. Real estate taxes 4a. §$ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 100.00
4d. Homeowner's association or condominium dues 4d. § 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

 

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19

Entered:06/21/19 15:30:05 Page38 of 41

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 William Allan Major Case number (if known) .
6. Utilities:

6a. Electricity, heat, natural gas 6a. $ 300.00

6b. Water, sewer, garbage collection 6b. $ 0.00

6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 200.00

6d. Other. Specify: 6d. S$ 7 0.00_
7. Food and housekeeping supplies 7. § 450.00
8. Childcare and children’s education costs 8. $ 0,00
9. Clothing, laundry, and dry cleaning 9. $ 40.00
10. Personal care products and services 10. §$ 40.00
11. Medical and dental expenses 11. $ __ 40.00
12. Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments. 12. $ __ 90.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
14. Charitable contributions and religious donations 14. $ 0.00
15. Insurance. —_

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a, Life insurance 15a. $ 0.00

15b. Health insurance 15b. $ 0.00

15c. Vehicle insurance 15c. $ 80.00

15d. Other insurance. Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0,00
17. Instaliment or lease payments: —

17a. Car payments for Vehicle 1 17a. $ 0.00

17b. Car payments for Vehicle 2 17b. $ 0.00

17c. Other. Specify: 17c. $ 0.00

17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as ~

deducted from your pay on line 5, Schedule I, Your Income (Official Form 106)). 18. $ 430.00
19. Other payments you make to support others who do not live with you. $ 0.00

Specify: Wo
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. $ 0.00

20b. Real estate taxes 20b. $ 0.00

20c. Property, homeowner's, or renter's insurance 20c. $ 0.00

20d. Maintenance, repair, and upkeep expenses 20d. $ __ 0.00

20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22, Calculate your monthly expenses

22a. Add lines 4 through 21. $ 1,770.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $

22c. Add line 22a and 22b. The result is your monthly expenses. $ 1,770.00
23. Calculate your monthiy net income. —_

23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 8,600.00

23b. Copy your monthly expenses from line 22c above. 23b. -$ 1,770.00

23c. Subtract your monthly expenses from your monthly income.

The result is your mmonthiy net income. . 23c. | $ 6,830.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

Official Form 106J

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

EE No.

 

D1 Yes. | Explain here:

Schedule J: Your Expenses

page 2
 

 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page39 of 41

Fill in this information to Prema) your case:

Debtor 4 William Allan Major

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: § DISTRICT OF COLORADO

 

Case number
(if known) 0 Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

S| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
y
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

X /s/ William Alian Major x
William Allan Major Signature of Debtor 2
Signature of Debtor 1
Date June 19, 2019 Date

 

 

IN Uptew f1-——

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page40 of 41

United States Bankruptcy Court
District of Colorado

Inre William Allan Major Case No.
Debtor(s) Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

U p—

 

Date: June 19, 2019 /s/ William Allan Major Ny
William Alian Major v

Signature of Debtor

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case:19-15331-MER Doc#:1 Filed:06/20/19 Entered:06/21/19 15:30:05 Page41 of 41

ashley funding services llc
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603

Colorado Dept Revenue
1375 Sherman Street, Room 504
Denver, CO 80261

Direct TV
POB 5008
Carol Stream, IL 60197

Internal Revenue Service
Bankruptcy

PO Box 7346
Philadelphia, PA 19101

Lisa Digel-Major
2065 Urban Drive
Denver, CO 80215

Peter Garin
165 S. Union Blvd, Ste 660
Denver, CO 80228

Wells Fargo Home Mortgage
1 Home Campus X2302-04A
Des Moines, IA 50328

Wells Fargo Home Mortgage
POB 10335
Des Moines, IA 50306

Wells Fargo, NA Small Business Lending
POB 29482
Phoenix, AZ 85038

 

 
